DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the lateral access" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depends from Claim 9 and fails to remedy this indefiniteness. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 6-8, 17, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP H11-287929 to Sanwa Denki Kogyo Co Ltd et al. (“JP1”), cited in Applicant’s IDS received 21 March 2022.
Regarding Claim 2, JP1 describes a fiber optic connector (see Figs 1-3) comprising: a connector body (11) having a length that extends along an axis of the connector body, the connector body including front and rear ends separated by the length of the connector body, the connector body also defining a side opening (15) that extends along the length of the connector body; a multi-fiber ferrule (3) that mounts at the front end of the connector body, the side opening being arranged and configured for allowing the multi-fiber ferrule to be inserted laterally into the connector body through the side opening; and a cover (9) that mounts over the side opening after the multi-fiber ferrule has been inserted into the connector body through the side opening.
Regarding Claim 6, JP1 describes the fiber optic connector suitable for terminating a multi-fiber cable (4), wherein a fiber strain relief boot (7) mounts at a back side of the multi-fiber ferrule, wherein connector body has a forward section (at 10, see Figs 1-3) and a rearward section (at 11, see Figs 1-3), wherein the forward portion defines an interior (15) in which a rear portion of the multi-fiber ferrule is disposed, wherein a spring (12) also is disposed in the connector interior, and wherein the spring biases the multi-fiber ferrule in a forward direction through the first end of the connector body (see Figs 1-2).
Regarding Claim 7, JP1 describes the rearward portion defining at least one strength component chamber (20) and a fiber passage (19).
Regarding Claim 8, JP1 describes the side opening extending along the length of the connector body for at least 50 percent or at least 75 percent of the length of the connector body (see Figs 1-3).
Regarding Claim 17, JP1 describes the multi-fiber ferrule having a width and a height, wherein the multi-fiber ferrule supports ends of a plurality of optical fiber portions in openings aligned along a line (4a, see Fig 4) that extends along the width of the multi-fiber ferrule, and wherein the side opening in the connector body has a maximum cross-dimension CD that is smaller than a width W of the multi-fiber ferrule (see Figs 1-3).
Regarding Claim 18, JP1 describes the ferrule oriented so that the width extends along a major axis of a front end piece of the fiber optic connector (see Figs 1-3).
Allowable Subject Matter
Claims 3-5, 11-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 11-16, and 19 describe the fiber optic connector is part of a hardened, environmentally sealed fiber optic connector arrangement.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874